Citation Nr: 0835043	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-41 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right hip arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a Board decision of May 
2007 that reopened the claim of entitlement to service 
connection for arthritis of the right lower extremity and 
remanded the claim for further development.  The case is once 
more before the Board for appropriate disposition.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

The veteran was noted to have a right hip musculoskeletal 
defect at service discharge and treatment for arthritis in 
service, as well as continuing complaints of right hip 
symptoms after service to which current right hip disability 
is reasonably attributable.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the veteran, a 
right hip disorder was incurred in service. 38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he now has disability of the right 
hip of service onset for which service connection should be 
granted.

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal in this instance, further assistance is 
unnecessary to aid the appellant in substantiating his claim.

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Factual Background and Legal Analysis

Review of the veteran's service medical records discloses 
that on examination in June 1946 for discharge from active 
duty, it was noted that he had a right hip musculoskeletal 
defect "NAF".  It was recorded that the appellant had been 
treated for arthritis of the hips at Fort Belvoir Station 
Hospital in 1945, and that this was incurred in service.  The 
record reflects that the veteran first filed a claim in this 
regard in 1946 but no VA examination was performed at that 
time.  On VA examination in November 1950, the examiner 
indicated that the veteran complained of intermittent pain in 
the right hip joint that lasted one to two days, which had 
been occurring for the past four to five years.  No diagnosis 
was provided in this regard.  Reference to his having to use 
a cane for right hip pain and treatment for such since 1951 
were reported on VA examination in April 1983.  

Pursuant to the Board's May 2007 remand, the veteran was 
afforded a VA joints examination in June 2008.  The examiner 
noted that the claims folder was reviewed.  Following 
examination, the examiner appeared to indicate that X-rays of 
the right hip in September 2007 revealed osteoporosis, but no 
significant degenerative changes.  It was opined that pain in 
the right leg was related to sciatica caused by degenerative 
joint disease of the lumbosacral spine, according to records 
and symptoms present.  

The Board points out in this instance that the veteran is 
seeking service connection for arthritis of the right hip 
which the examiner did not address.  It is clear from the 
record that he had some complaints affecting the right hip at 
service discharge in 1946, and treatment for right hip 
arthritic symptomatology was noted at that time.  The record 
indicates that such symptoms persisted over the years.  
Although the VA examiner in June 2008 did not provide an 
opinion as to whether or not osteoporosis or any degenerative 
changes noted in the right hip were related to service or to 
the right hip musculoskeletal defect noted on service 
separation examination, the Board finds that there is a 
plausible basis to conclude that there is an association.  As 
indicated previously, the post service record clearly 
demonstrates that the appellant voiced complaints of 
continuing symptoms affecting the right hip after discharge 
from active duty.  The Board cannot easily dissociate those 
longstanding complaints and symptoms from right hip pathology 
shown objectively on recent VA examination..  In view of 
such, the Board finds that continuity of in-service 
symptomatology leading to current right hip disability is 
established. See 38 C.F.R. § 3.303.

Service connection may be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).  The Board 
is also of the opinion that all of the evidence including 
that pertinent to service comports with a finding that 
current right disability relates back to a right hip defect 
recorded at service discharge.  Under the circumstances, the 
Board resolves the benefit of the doubt in favor of the 
veteran by finding that service connection for a right hip 
disorder is warranted.


ORDER

Service connection for a right hip disorder is granted.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


